     Case 2:21-cv-06329-DMG-AGR Document 1 Filed 08/05/21 Page 1 of 12 Page ID #:1



      SO. CAL. EQUAL ACCESS GROUP
 1    Jason J. Kim (SBN 190246)
      Jason Yoon (SBN 306137)
 2    101 S. Western Ave., Second Floor
      Los Angeles, CA 90004
 3    Telephone: (213) 252-8008
      Facsimile: (213) 252-8009
 4    scalequalaccess@yahoo.com
 5    Attorneys for Plaintiff
      CLIFTON WALKER
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                CENTRAL DISTRICT OF CALIFORNIA
 9
10                                              Case No.:
      CLIFTON WALKER,
11                 Plaintiff,                   COMPLAINT FOR INJUNCTIVE
                                                RELIEF AND DAMAGES FOR DENIAL
12          vs.                                 OF CIVIL RIGHTS OF A DISABLED
                                                PERSON IN VIOLATIONS OF
13
                                                1. AMERICANS WITH DISABILITIES;
14
      VENETO HARBOUR COVE, LLC;                 2. CALIFORNIA’S UNRUH CIVIL
15    DOES 1 to 10,                             RIGHTS ACT;
16                 Defendants.                  3. CALIFORNIA’S DISABLED
                                                PERSONS ACT;
17
                                                4. CALIFORNIA HEALTH & SAFETY
18                                              CODE;
19                                              5. NEGLIGENCE
20
21
22
23
24
25          Plaintiff CLIFTON WALKER (“Plaintiff”) complains of Defendants VENETO

26    HARBOUR COVE, LLC; DOES 1 to 10 (“Defendants”) and alleges as follows:

27    //

28    //



                                         COMPLAINT - 1
     Case 2:21-cv-06329-DMG-AGR Document 1 Filed 08/05/21 Page 2 of 12 Page ID #:2




 1                                              PARTIES
 2          1.      Plaintiff is a California resident with a physical disability. Plaintiff suffers
 3    from paraplegia, chronic pain with stage 4 pressure ulcer of sacrum, right heel and right
 4    hip. Plaintiff is substantially limited in his ability to walk and requires the use of a
 5    wheelchair at all times when traveling in public.
 6          2.      Defendants are, or were at the time of the incident, the real property owners,
 7    business operators, lessors and/or lessees of the real property for a smoke shop
 8    (“Business”) located at or about 29050 S. Western Ave., Rancho Palos Verdes,
 9    California.
10          3.      The true names and capacities, whether individual, corporate, associate or
11    otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
12    who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
13    Court to amend this Complaint when the true names and capacities have been
14    ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
15    fictitiously named Defendants are responsible in some manner, and therefore, liable to
16    Plaintiff for the acts herein alleged.
17          4.      Plaintiff is informed and believes, and thereon alleges that, at all relevant
18    times, each of the Defendants was the agent, employee, or alter-ego of each of the other
19    Defendants, and/or was acting in concert with each of the other Defendants, and in doing
20    the things alleged herein was acting with the knowledge and consent of the other
21    Defendants and within the course and scope of such agency or employment relationship.
22          5.      Whenever and wherever reference is made in this Complaint to any act or
23    failure to act by a defendant or Defendants, such allegations and references shall also be
24    deemed to mean the acts and failures to act of each Defendant acting individually, jointly
25    and severally.
26    //
27    //
28    //



                                               COMPLAINT - 2
     Case 2:21-cv-06329-DMG-AGR Document 1 Filed 08/05/21 Page 3 of 12 Page ID #:3




 1                                 JURISDICTION AND VENUE
 2            6.    The Court has jurisdiction of this action pursuant to 28 USC §§ 1331 and
 3    1343 for violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et
 4    seq.)
 5            7.    Pursuant to pendant jurisdiction, attendant and related causes of action,
 6    arising from the same nucleus of operating facts, are also brought under California law,
 7    including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 8    54, 54., 54.3 and 55.
 9            8.    Plaintiff’s claims are authorized by 28 USC §§ 2201 and 2202.
10            9.    Venue is proper in this court pursuant to 28 USC §1391(b). The real
11    property which is subject of this action is located in this district, Los Angeles County,
12    California, and that all actions complained of herein take place in this district.
13                                   FACTUAL ALLEGATIONS
14            10.   In or about April of 2021, Plaintiff went to the Business. In or about May of
15    2021, Plaintiff revisited the Business.
16            11.   The Business is a smoke shop business establishment, open to the public,
17    and is a place of public accommodation and affects commerce through its operation.
18    Defendants provide parking spaces for customers.
19            12.   While attempting to enter the Business during each visit, Plaintiff personally
20    encountered a number of barriers that interfered with his ability to use and enjoy the
21    goods, services, privileges, and accommodations offered at the Business.
22            13.   To the extent of Plaintiff’s personal knowledge, the barriers at the Business
23    included, but were not limited to, the following:
24                  a.    Defendants failed to comply with the federal and state standards for
25                        the parking space designated for persons with disabilities. Defendants
26                        failed to provide require signage such as “Van Accessible.”
27                  b.    Defendant failed to maintain the parking space designated for persons
28                        with disabilities to comply with the federal and state standards.



                                             COMPLAINT - 3
     Case 2:21-cv-06329-DMG-AGR Document 1 Filed 08/05/21 Page 4 of 12 Page ID #:4




 1                        Defendants failed to provide the access aisles with level surface
 2                        slopes.
 3                 c.     Defendant failed to maintain the parking space designated for persons
 4                        with disabilities to comply with the federal and state standards.
 5                        Defendants failed to provide a proper ramp for the persons with
 6                        disabilities.
 7          14.    These barriers and conditions denied Plaintiff the full and equal access to the
 8    Business and caused him difficulty and frustration. Plaintiff wishes to patronize the
 9    Business, however, Plaintiff is deterred from visiting the Business because his knowledge
10    of these violations prevents him from returning until the barriers are removed.
11          15.    Based on the violations, Plaintiff alleges, on information and belief, that
12    there are additional barriers to accessibility at the Business after further site inspection.
13    Plaintiff seeks to have all barriers related to his disability remedied. See Doran v. 7-
14    Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
15          16.    In addition, Plaintiff alleges, on information and belief, that Defendants
16    knew that particular barriers render the Business inaccessible, violate state and federal
17    law, and interfere with access for the physically disabled.
18          17.    At all relevant times, Defendants had and still have control and dominion
19    over the conditions at this location and had and still have the financial resources to
20    remove these barriers without much difficulty or expenses to make the Business
21    accessible to the physically disabled in compliance with ADDAG and Title 24
22    regulations. Defendants have not removed such barriers and have not modified the
23    Business to conform to accessibility regulations.
24                                    FIRST CAUSE OF ACTION
25        VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
26          18.    Plaintiff incorporates by reference each of the allegations in all prior
27    paragraphs in this complaint.
28




                                             COMPLAINT - 4
     Case 2:21-cv-06329-DMG-AGR Document 1 Filed 08/05/21 Page 5 of 12 Page ID #:5




 1          19.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
 2    shall be discriminated against on the basis of disability in the full and equal enjoyment of
 3    the goods, services, facilities, privileges, advantages, or accommodations of any place of
 4    public accommodation by any person who owns, leases, or leases to, or operates a place
 5    of public accommodation. See 42 U.S.C. § 12182(a).
 6          20.    Discrimination, inter alia, includes:
 7                 a.    A failure to make reasonable modification in policies, practices, or
 8                       procedures, when such modifications are necessary to afford such
 9                       goods, services, facilities, privileges, advantages, or accommodations
10                       to individuals with disabilities, unless the entity can demonstrate that
11                       making such modifications would fundamentally alter the nature of
12                       such goods, services, facilities, privileges, advantages, or
13                       accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
14                 b.    A failure to take such steps as may be necessary to ensure that no
15                       individual with a disability is excluded, denied services, segregated or
16                       otherwise treated differently than other individuals because of the
17                       absence of auxiliary aids and services, unless the entity can
18                       demonstrate that taking such steps would fundamentally alter the
19                       nature of the good, service, facility, privilege, advantage, or
20                       accommodation being offered or would result in an undue burden. 42
21                       U.S.C. § 12182(b)(2)(A)(iii).
22                 c.    A failure to remove architectural barriers, and communication barriers
23                       that are structural in nature, in existing facilities, and transportation
24                       barriers in existing vehicles and rail passenger cars used by an
25                       establishment for transporting individuals (not including barriers that
26                       can only be removed through the retrofitting of vehicles or rail
27                       passenger cars by the installation of a hydraulic or other lift), where
28                       such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).



                                            COMPLAINT - 5
     Case 2:21-cv-06329-DMG-AGR Document 1 Filed 08/05/21 Page 6 of 12 Page ID #:6




 1                 d.    A failure to make alterations in such a manner that, to the maximum
 2                       extent feasible, the altered portions of the facility are readily
 3                       accessible to and usable by individuals with disabilities, including
 4                       individuals who use wheelchairs or to ensure that, to the maximum
 5                       extent feasible, the path of travel to the altered area and the
 6                       bathrooms, telephones, and drinking fountains serving the altered
 7                       area, are readily accessible to and usable by individuals with
 8                       disabilities where such alterations to the path or travel or the
 9                       bathrooms, telephones, and drinking fountains serving the altered
10                       area are not disproportionate to the overall alterations in terms of cost
11                       and scope. 42 U.S.C. § 12183(a)(2).
12          21.    Where parking spaces are provided, accessible parking spaces shall be
13    provided. 1991 ADA Standards § 4.1.2(5); 2010 ADA Standards § 208. One in every
14    eight accessible spaces, but not less than one, shall be served by an access aisle 96 in
15    (2440 mm) wide minimum and shall be designated “van accessible.” 1991 ADA
16    Standards § 4.1.2(5)(b). For every six or fraction of six parking spaces, at least one shall
17    be van parking space. 2010 ADA Standards § 208.2.4.
18          22.    Under the ADA, the method and color of marking are to be addressed by
19    State or local laws or regulations. See 36 C.F.R., Part 1191. Under the California
20    Building Code (“CBC”), the parking space identification signs shall include the
21    International Symbol of Accessibility. Parking identification signs shall be reflectorized
22    with a minimum area of 70 square inches. Additional language or an additional sign
23    below the International Symbol of Accessibility shall state “Minimum Fine $250.” A
24    parking space identification sign shall be permanently posted immediately adjacent and
25    visible from each parking space, shall be located with its centerline a maximum of 12
26    inches from the centerline of the parking space and may be posted on a wall at the
27    interior end of the parking space. See CBC § 11B-502.6, et seq.
28




                                            COMPLAINT - 6
     Case 2:21-cv-06329-DMG-AGR Document 1 Filed 08/05/21 Page 7 of 12 Page ID #:7




 1             23.   Moreover, an additional sign shall be posted either in a conspicuous place at
 2    each entrance to an off-street parking facility or immediately adjacent to on-site
 3    accessible parking and visible from each parking space. The additional sign shall not be
 4    less than 17 inches wide by 22 inches high. Signs shall be 60 inches minimum above the
 5    finish floor or ground surface measured to the bottom of the sign. 2010 ADA Standards §
 6    502.6.
 7             24.   Here, Defendants failed to provide required sign stating “Van Accessible.”
 8             25.   Under the 1991 Standards, parking spaces and access aisles must be level
 9    with surface slopes not exceeding 1:50 (2%) in all directions. 1991 Standards § 4.6.2.
10    Accessible parking spaces shall be at least 96 in (2440 mm) wide. Parking access aisles
11    shall be part of an accessible route to the building or facility entrance and shall comply
12    with 4.3. Two accessible parking spaces may share a common access aisle. Parked
13    vehicle overhangs shall not reduce the clear width of an accessible route. Parking spaces
14    and access aisles shall be level with surface slopes not exceeding 1:50 (2%) in all
15    directions. 1991 Standards § 4.6.3.
16             26.   Here, the access aisles are not level with the parking spaces. Under the 2010
17    Standards, access aisles shall be at the same level as the parking spaces they serve.
18    Changes in level are not permitted. 2010 Standards § 502.4. “Access aisles are required
19    to be nearly level in all directions to provide a surface for transfer to and from vehicles.”
20    2010 Standards § 502.4 Advisory. Id. No more than a 1:48 slope is permitted.
21             27.   The cross slope of ramp surfaces shall be no greater than 1:50. Ramp
22    surfaces shall comply with 4.5. 1991 Standards § 4.8.6. Ramps and landings with drop-
23    offs shall have curbs, walls, railings, or projecting surfaces that prevent people from
24    slipping off the ramp. Curbs shall be a minimum of 2 in (50 mm) high. 1991 Standards §
25    4.8.7. Outdoor ramps and their approaches shall be designed so that water will not
26    accumulate on walking surfaces. 1991 Standards § 4.8.8. Ground and floor surfaces
27    along accessible routes and in accessible rooms and spaces including floors, walks,
28




                                             COMPLAINT - 7
     Case 2:21-cv-06329-DMG-AGR Document 1 Filed 08/05/21 Page 8 of 12 Page ID #:8




 1    ramps, stairs, and curb ramps, shall be stable, firm, slip-resistant, and shall comply with
 2    4.5. 1991 Standards § 4.5.1.
 3          28.      Here, Defendants failed to provide a compliant ramp for the access aisle.
 4          29.      A public accommodation shall maintain in operable working condition those
 5    features of facilities and equipment that are required to be readily accessible to and usable
 6    by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a).
 7          30.      By failing to maintain the facility to be readily accessible and usable by
 8    Plaintiff, Defendants are in violation of Plaintiff’s rights under the ADA and its related
 9    regulations.
10          31.      The Business has denied and continues to deny full and equal access to
11    Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
12    discriminated against due to the lack of accessible facilities, and therefore, seeks
13    injunctive relief to alter facilities to make such facilities readily accessible to and usable
14    by individuals with disabilities.
15                                  SECOND CAUSE OF ACTION
16                      VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
17          32.      Plaintiff incorporates by reference each of the allegations in all prior
18    paragraphs in this complaint.
19          33.      California Civil Code § 51 states, “All persons within the jurisdiction of this
20    state are free and equal, and no matter what their sex, race, color, religion, ancestry,
21    national origin, disability, medical condition, genetic information, marital status, sexual
22    orientation, citizenship, primary language, or immigration status are entitled to the full
23    and equal accommodations, advantages, facilities, privileges, or services in all business
24    establishments of every kind whatsoever.”
25          34.      California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
26    or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
27    for each and every offense for the actual damages, and any amount that may be
28    determined by a jury, or a court sitting without a jury, up to a maximum of three times the



                                              COMPLAINT - 8
     Case 2:21-cv-06329-DMG-AGR Document 1 Filed 08/05/21 Page 9 of 12 Page ID #:9




 1    amount of actual damage but in no case less than four thousand dollars ($4,000) and any
 2    attorney’s fees that may be determined by the court in addition thereto, suffered by any
 3    person denied the rights provided in Section 51, 51.5, or 51.6.
 4          35.    California Civil Code § 51(f) specifies, “a violation of the right of any
 5    individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
 6    shall also constitute a violation of this section.”
 7          36.    The actions and omissions of Defendants alleged herein constitute a denial
 8    of full and equal accommodation, advantages, facilities, privileges, or services by
 9    physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
10    Defendants have discriminated against Plaintiff in violation of California Civil Code §§
11    51 and 52.
12          37.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
13    difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
14    damages as specified in California Civil Code §55.56(a)-(c).
15                                   THIRD CAUSE OF ACTION
16                 VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
17          38.    Plaintiff incorporates by reference each of the allegations in all prior
18    paragraphs in this complaint.
19          39.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
20    entitled to full and equal access, as other members of the general public, to
21    accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
22    and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
23    railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
24    of transportation (whether private, public, franchised, licensed, contracted, or otherwise
25    provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
26    places of public accommodations, amusement, or resort, and other places in which the
27    general public is invited, subject only to the conditions and limitations established by
28    law, or state or federal regulation, and applicable alike to all persons.



                                              COMPLAINT - 9
     Case 2:21-cv-06329-DMG-AGR Document 1 Filed 08/05/21 Page 10 of 12 Page ID #:10




 1           40.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
 2     corporation who denies or interferes with admittance to or enjoyment of public facilities
 3     as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an
 4     individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
 5     the actual damages, and any amount as may be determined by a jury, or a court sitting
 6     without a jury, up to a maximum of three times the amount of actual damages but in no
 7     case less than one thousand dollars ($1,000) and any attorney’s fees that may be
 8     determined by the court in addition thereto, suffered by any person denied the rights
 9     provided in Section 54, 54.1, and 54.2.
10           41.    California Civil Code § 54(d) specifies, “a violation of the right of an
11     individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
12     constitute a violation of this section, and nothing in this section shall be construed to limit
13     the access of any person in violation of that act.
14           42.    The actions and omissions of Defendants alleged herein constitute a denial
15     of full and equal accommodation, advantages, and facilities by physically disabled
16     persons within the meaning of California Civil Code § 54. Defendants have
17     discriminated against Plaintiff in violation of California Civil Code § 54.
18           43.    The violations of the California Disabled Persons Act caused Plaintiff to
19     experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
20     statutory damages as specified in California Civil Code §55.56(a)-(c).
21                                  FOURTH CAUSE OF ACTION
22                  CALIFORNIA HEALTH & SAFETY CODE § 19955, et seq.
23           44.    Plaintiff incorporates by reference each of the allegations in all prior
24     paragraphs in this complaint.
25           45.    Plaintiff and other similar physically disabled persons who require the use of
26     a wheelchair are unable to use public facilities on a “full and equal” basis unless each
27     such facility is in compliance with the provisions of California Health & Safety Code §
28




                                             COMPLAINT - 10
     Case 2:21-cv-06329-DMG-AGR Document 1 Filed 08/05/21 Page 11 of 12 Page ID #:11




 1     19955 et seq. Plaintiff is a member of the public whose rights are protected by the
 2     provisions of California Health & Safety Code § 19955 et seq.
 3            46.    The purpose of California Health & Safety Code § 1995 et seq. is to ensure
 4     that public accommodations or facilities constructed in this state with private funds
 5     adhere to the provisions of Chapter 7 (commencing with Section 4450) of Division 5 of
 6     Title 1 of the Government Code. The code relating to such public accommodations also
 7     require that “when sanitary facilities are made available for the public, clients, or
 8     employees in these stations, centers, or buildings, they shall be made available for
 9     persons with disabilities.
10            47.    Title II of the ADA holds as a “general rule” that no individual shall be
11     discriminated against on the basis of disability in the full and equal enjoyment of goods
12     (or use), services, facilities, privileges, and accommodations offered by any person who
13     owns, operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
14     Further, each and every violation of the ADA also constitutes a separate and distinct
15     violation of California Civil Code §§ 54(c) and 54.1(d), thus independently justifying an
16     award of damages and injunctive relief pursuant to California law, including but not
17     limited to Civil Code § 54.3 and Business and Professions Code § 17200, et seq.
18                                     FIFTH CAUSE OF ACTION
19                                           NEGLIGENCE
20            48.    Plaintiff incorporates by reference each of the allegations in all prior
21     paragraphs in this complaint.
22            49.    Defendants have a general duty and a duty under the ADA, Unruh Civil
23     Rights Act and California Disabled Persons Act to provide safe and accessible facilities
24     to the Plaintiff.
25            50.    Defendants breached their duty of care by violating the provisions of ADA,
26     Unruh Civil Rights Act and California Disabled Persons Act.
27            51.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
28     has suffered damages.



                                              COMPLAINT - 11
     Case 2:21-cv-06329-DMG-AGR Document 1 Filed 08/05/21 Page 12 of 12 Page ID #:12




 1                                      PRAYER FOR RELIEF
 2           WHEREFORE, Plaintiff respectfully prays for relief and judgment against
 3     Defendants as follows:
 4           1.     For preliminary and permanent injunction directing Defendants to comply
 5     with the Americans with Disability Act and the Unruh Civil Rights Act;
 6           2.     Award of all appropriate damages, including but not limited to statutory
 7     damages, general damages and treble damages in amounts, according to proof;
 8           3.     Award of all reasonable restitution for Defendants’ unfair competition
 9     practices;
10           4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
11     action;
12           5.     Prejudgment interest pursuant to California Civil Code § 3291; and
13           6.     Such other and further relief as the Court deems just and proper.
14
15                                DEMAND FOR TRIAL BY JURY
16           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
17     demands a trial by jury on all issues so triable.
18
19     Dated: August 5, 2021                   SO. CAL. EQUAL ACCESS GROUP
20
21
22                                             By:   _/s/ Jason J. Kim___________
                                                     Jason J. Kim, Esq.
23                                             Attorneys for Plaintiff
24
25
26
27
28




                                             COMPLAINT - 12
